Cureton, Judge
(concurring):
I concur in the result reached by the majority, but strongly disagree with the majority’s conclusion that the practices followed by the bank are in keeping with good business practices. I fail to see how presenting the husband with a check made payable to the wife on the one occasion when he did not even furnish the bank with the wife’s passbook is either routine procedure or constitutes a good business practice. Nevertheless, I agree that the wife should be equitably estopped from proceeding against the bank because she executed the release, and also because of her delay in bringing the instant action.